DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
2.	Claims 1-19 are presented for examination. 

Abstract
3.	The abstract of the disclosure is acceptable for examination purposes.

Oath Declaration
4. 	The Oath complies with all the requirements set forth in MPEP 602 and therefore is accepted.

 Drawings
5.	The drawings received on 06/18/2020 are acceptable for examination purposes.

Double Patenting
6.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
7.	Claims 1-9 and 11-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 and 11-19 of patent application No: 10, 707,904 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-9 and 11-19 of the present application are substantially 
Instant Application No. 16/904,738
Patent  Application No. 10,707,904
Claim 1:
A method for communicating in one or more links of a communication network, the method comprising: transmitting a communication frame comprising a sequence of N symbols, ensuing payload header symbols, and ensuing payload message symbols, wherein the sequence of N symbols encodes information in accordance with signal-to-noise ratio (SNR) associated with the communication frame, and wherein the sequence of N symbols is selected from a set of four possible sequences of length N, 

















and wherein the set of four possible sequences of length N are selected such that the minimum Hamming distance of the four possible sequences of length N is maximized.
Claim 1:
A method for communicating in one or more links of a communication network, the method comprising: transmitting a communication frame comprising a sequence of N symbols, ensuing payload header symbols, and ensuing payload message symbols, the sequence of N symbols encoding information in accordance with signal-to-noise ratio (SNR) associated with the communication frame, wherein the sequence of N symbols is selected from a set of four possible sequences of length N, and wherein the symbols for each of the four sequences are selected from a binary symbol alphabet consisting of a first symbol value and a second symbol value, and wherein a first sequence of the four possible sequences consists of N symbols of the first symbol value, and wherein a second sequence of the four possible sequences consists of N/3 symbols of the first symbol value followed by 
Claim 10:
The method of claim 1, wherein the set of four possible sequences of length N are selected such that the minimum Hamming distance of the four possible sequences of length N is maximized.
Claim 2:
The method of claim 1, wherein the encoded information is indicative of a number of the payload header symbols necessary to decode a corresponding number of the payload message symbols.
Claim 2:
The method of claim 1, wherein the encoded information is indicative of a number of the payload header symbols necessary to decode a corresponding number of the payload message symbols.
Claim 3.
The method of claim 1, wherein the one or more links includes at least one transceiver implemented as part of a satellite.
Claim 3:
The method of claim 1, wherein the one or more links includes at least one transceiver implemented as part of a satellite.
Claim 4:
The method of claim 1, wherein the communication frame includes a superframe header consisting of extended header field symbols and protection level indication symbols, and wherein the sequence of N symbols is included in the protection level indication symbols.
Claim 4:
The method of claim 1, wherein the communication frame includes a superframe header consisting of extended header field symbols and protection level indication symbols, and wherein the sequence of N symbols is included in the protection level indication symbols.
Claim 5:
The method of claim 1, wherein the communication frame includes a superframe header consisting of L symbols that consists of a first segment of L-N symbols and a second segment of N symbols, and wherein the encoded information is included in the second segment of symbols.
Claim 5:
The method of claim 1, wherein the communication frame includes a superframe header consisting of L symbols that consists of a first segment of L-N symbols and a second segment of N symbols, and wherein the encoded information is included in the second segment of symbols.
Claim 6:
The method of claim 5, wherein L is 720, and wherein N is 216.
Claim 6:
The method of claim 5, wherein L is 720, and wherein N is 216.
Claim 7:
The method of claim 1, wherein the encoded information includes a mapping of a plurality of SNR ranges to a corresponding number of payload header symbols.
Claim 7:
The method of claim 1, wherein the encoded information includes a mapping of a plurality of SNR ranges to a corresponding number of payload header symbols.
Claim 8:
The method of claim 7, wherein the plurality of SNR ranges includes exactly four SNR ranges, and wherein a first SNR range of the plurality of SNR ranges is mapped to a first number of payload header symbols obtained by repeating a block of payload header symbols five times, and wherein a second SNR range of the plurality of SNR ranges is mapped to a second number of payload header symbols obtained by repeating the block of payload header symbols twice, and wherein a third SNR range of the plurality of SNR ranges is mapped to a third number of payload header symbols obtained by repeating the block of payload header symbols once, and wherein a fourth SNR range of the plurality of SNR ranges is mapped to a fourth number of payload header symbols obtained by puncturing the block of payload header symbols.
Claim 8:
The method of claim 7, wherein the plurality of SNR ranges includes exactly four SNR ranges, and wherein a first SNR range of the plurality of SNR ranges is mapped to a first number of payload header symbols obtained by repeating a block of payload header symbols five times, and wherein a second SNR range of the plurality of SNR ranges is mapped to a second number of payload header symbols obtained by repeating the block of payload header symbols twice, and wherein a third SNR range of the plurality of SNR ranges is mapped to a third number of payload header symbols obtained by repeating the block of payload header symbols once, and wherein a fourth SNR range of the plurality of SNR ranges is mapped to a fourth number of payload header symbols obtained by puncturing the block of payload header symbols.
Claim 9:
The method of claim 1, wherein the information encoded in the sequence of N symbols consists of two bits of information.
Claim 9:
The method of claim 1, wherein the information encoded in the sequence of N symbols consists of two bits of information.
Claim 11: 
The method of claim 1, further comprising: generating the four possible sequences of length N.
Claim 11:
11. The method of claim 1, further comprising: generating the four possible sequences of length N.
Claim 12:
The method of claim 11, wherein the generating includes applying a transform to each of the four sequences of length N, wherein the same transform is applied to each of the four sequences of length N, and wherein the transform includes one or more of: permutation, and exclusive-or with a binary sequence of length N.
Claim 12:
The method of claim 11, wherein the generating includes applying a transform to each of the four sequences of length N, wherein the same transform is applied to each of the four sequences of length N, and wherein the transform includes one or more of: permutation, and exclusive-or with a binary sequence of length N.
Claim 13:
The method of claim 1, wherein the communication frame is a superframe compliant with Digital Video Broadcasting-Satellite-Second Generation Extensions (DVB-S2X) standard.
Claim 13:
The method of claim 1, wherein the communication frame is a superframe compliant with Digital Video Broadcasting--Satellite--Second Generation Extensions (DVB-S2X) standard.
Claim 14:
A communication system comprising: a transceiver configured to transmit a communication frame comprising a sequence of N symbols, ensuing payload header symbols, and ensuing payload message symbols, wherein the sequence of N symbols encodes information in accordance with signal-to-noise ratio (SNR) associated with the communication frame, and wherein the sequence of N symbols is selected from a set of four possible sequences of length N, and wherein the set of four possible sequences of length N are selected such that the minimum Hamming distance of the four possible sequences of length N is maximized.

Claim 14:
A communication system comprising: a transceiver configured to transmit a communication frame comprising a sequence of N symbols, ensuing payload header symbols, and ensuing payload message symbols, the sequence of N symbols encoding information in accordance with signal-to-noise ratio (SNR) associated with the communication frame, wherein the sequence of N symbols is selected from a set of four possible sequences of length N, and wherein the symbols for each of the four sequences are selected from a binary symbol alphabet consisting of a first symbol value and a second symbol value, and wherein a first sequence of the four possible sequences consists of N symbols of the first symbol value, and wherein a second sequence of the four possible sequences consists of N/3 symbols of the first symbol value followed by 2N/3 symbols of the second symbol value, and wherein a third sequence of the four possible sequences consists of 2N/3 symbols of the second symbol value followed by N/3 symbols of the first symbol value, and wherein a fourth sequence of the four possible sequences consists of N/3 symbols of the second symbol value followed by N/3 symbols of the first symbol value followed by N/3 symbols of the second symbol value.
Claim 15:
The communication system of claim 14, wherein the encoded information is indicative of a number of the payload header symbols necessary to decode a corresponding number of the payload message symbols.
Claim 15:
The communication system of claim 14, wherein the encoded information is indicative of a number of the payload header symbols necessary to decode a corresponding number of the payload message symbols.
Claim 16: 
The communication system of claim 14, wherein the transceiver is implemented in a satellite.
Claim 16:
The communication system of claim 14, wherein the transceiver is implemented in a satellite.
Claim 17:
A method for communicating in one or more links of a communication network, the method comprising: transmitting a communication frame that comprises a header including a sequence of N symbols, and one or more ensuing communication sub-frames, each communication sub-frame including a plurality of repeated blocks of payload header symbols followed by blocks of payload message symbols, wherein the sequence of N symbols encodes information in accordance with signal-to-noise ratio (SNR) associated with the communication frame and is indicative of a repetition factor to be applied to the blocks of payload header symbols, in each communication sub-frame, necessary to decode a corresponding number of the blocks of the payload message symbols, and wherein the sequence of N symbols is selected from a set of four possible sequences of length N, and wherein the set of four possible sequences of length N are selected such that the minimum Hamming distance of the four possible sequences of length N is maximized.

Claim 17:
A method for communicating in one or more links of a communication network, the method comprising: transmitting a communication frame that comprises a header including a sequence of N symbols, and one or more ensuing communication sub-frames, each communication sub-frame including a plurality of repeated blocks of payload header symbols followed by blocks of payload message symbols, the sequence of N symbols encoding information in accordance with signal-to-noise ratio (SNR) associated with the communication frame and indicative of a repetition factor to be applied to the blocks of payload header symbols, in each communication sub-frame, necessary to decode a corresponding number of the blocks of the payload message symbols, wherein the sequence of N symbols is selected from a set of four possible sequences of length N, and wherein the symbols for each of the four sequences are selected from a binary symbol alphabet consisting of a first symbol value and a second symbol value, and wherein a first sequence of the four possible sequences consists of N symbols of the first symbol value, and wherein a second sequence of the four possible sequences consists of N/3 symbols of the first symbol value followed by 2N/3 symbols of the second symbol value, and wherein a third sequence of the four possible sequences consists of 2N/3 symbols of the second symbol value followed by N/3 symbols of the first symbol value, and wherein a fourth sequence of the four possible sequences consists of N/3 symbols of the second symbol value followed by N/3 symbols of the first symbol value followed by N/3 symbols of the second symbol value.
Claim 18: 
A method for communicating in one or more links of a communication network, the method comprising: receiving a communication frame comprising a sequence of N symbols, ensuing payload header symbols, and ensuing payload message symbols, wherein the sequence of N symbols encodes information in accordance with signal-to-noise ratio (SNR) associated with the communication frame, and wherein the sequence of N symbols is selected from a set of four possible sequences of length N, and wherein the set of four possible sequences of length N are selected such that the minimum Hamming distance of the four possible sequences of length N is maximized.

Claim 18:
A method for communicating in one or more links of a communication network, the method comprising: receiving a communication frame comprising a sequence of N symbols, ensuing payload header symbols, and ensuing payload message symbols, the sequence of N symbols encoding information in accordance with signal-to-noise ratio (SNR) associated with the communication frame, wherein the sequence of N symbols is selected from a set of four possible sequences of length N, and wherein the symbols for each of the four sequences are selected from a binary symbol alphabet consisting of a first symbol value and a second symbol value, and wherein a first sequence of the four possible sequences consists of N symbols of the first symbol value, and wherein a second sequence of the four possible sequences consists of N/3 symbols of the first symbol value followed by 2N/3 symbols of the second symbol value, and wherein a third sequence of the four possible sequences consists of 2N/3 symbols of the second symbol value followed by N/3 symbols of the first symbol value, and wherein a fourth sequence of the 
Claim 19:
 The method of claim 18, wherein the encoded information is indicative of a number of the payload header symbols necessary to decode a corresponding number of the payload message symbols.
Claim 19:
The method of claim 18, wherein the encoded information is indicative of a number of the payload header symbols necessary to decode a corresponding number of the payload message symbols.


From the table above, claims 1-9 and 11-19 of the reference application contains every limitation of claims 1-9 and 11-19 of the instant application except the limitation of “wherein the set of four possible sequences of length N are selected such that the minimum Hamming distance of the four possible sequences of length N is maximized." Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made for claims 1-9 and 11-19 of the reference application to function in the same manner as the present application because claim 10 of the reference application recites “wherein the set of four possible sequences of length N are selected such that the minimum Hamming distance of the four possible sequences of length N is maximized” which is the same feature that is missing in the present application . Thus, claims 1-9 and 11-19 of the present application is not patentably distinct over the patent application because both applications contain substantially the same limitations performing the same 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere CO., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C.
103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

8.	Claims 1-7, 9, and 11-21 are rejected under 35 U.S.C. 103 (a) as being unpatentable over Rainish et al. (U.S. PN: 2017/0141906) "herein after as Rainish" in view of Ghosh et al. (U.S. PN: 2012/0327871) "herein after as Ghosh."

As per claim 1:
Rainish substantially teaches or discloses a method for communicating in one or more links of a communication network, the method comprising (see abstract, and paragraph [0007], herein Satellite communication it often used for broadcast transmissions, distribution and contribution links, cellular and Internet connection backhaul traffic, and/or for many other communication purposes, and Fig. 4C): transmitting a communication frame comprising a see paragraph [0018], herein In this regard it should be noted that the term communication frame is used herein to designate a section (time portion) of a transmitted (EM) signal including a header part (typically encoding data indicative of at least the parameters of the physical layer of the communication) and a data payload part, in which the actual data that should be communicated to the receiver is encoded, and Fig. 5B), wherein the sequence of N symbols encodes information in accordance with signal-to-noise ratio (SNR) associated with the communication frame (see paragraph [0068], herein headers and pilots (which typically encode sequences including at least one of certain predetermined/known key-words and which may therefore be detercted by convolution with the keywords) can be detected with SNR as low as -2 dB, if, for example, a DVB-S2 waveform is used. This is as opposed to data payload portions of the signal, which generally encode un-known symbol sequences pertaining to un-known data, and therefore require much higher SNRs, as high as 30 dB, in order to be received accurately and reliably), and wherein the sequence of N symbols is selected from a set of four possible sequences of length N (see paragraph [0051], herein, A dummy frame is a relatively short frame (having a length of between 3330 to 3510 symbols), which comprises a header of 90 or 180 symbols, and 3240 pre-determined symbols instead of data).
Rainish does not explicitly teach wherein the set of four possible sequences of length N are selected such that the minimum Hamming distance of the four possible sequences of length N is maximized.
However, Ghosh in analogous art teaches wherein the set of four possible sequences of length N are selected such that the minimum Hamming distance of the four possible sequences of length N is maximized (see paragraph [0112], two bits of information may be carried by choosing among four different termination sequences (e.g., termination sequences [0 0 0 0 0 0], [1 1 1 0 0 0], [0 0 0 1 1 1] or [1 1 1 1 1 1]). In addition, the termination sequences may be chosen to maximize a Hamming distance between resultant codewords).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the communication system of Rainish with the teachings of Ghosh by including the set of four possible sequences of length N are selected such that the minimum Hamming distance of the four possible sequences of length N is maximized.
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, because one of ordinary skill in the art would have recognized the set of four possible sequences of length N are selected such that the minimum Hamming distance of the four possible sequences of length N is maximized would have improved reception of subsequent data transmissions.

As per claim 2:
Rainish teaches that wherein the encoded information is indicative of a number of the payload header symbols necessary to (see paragraph [0080], herein the transmission channel signal encoder 330 may be configured and operable for introducing recess header data sequences H and/or pilot sequences P in to the recess time slots (at the beginning and/or middle thereof) in every case where total time is duration of the recess time slots exceed this predetermined threshold. Optionally, the recess header data sequences H and/or pilot sequences sequence P may be encoded with predetermined code words identifiable by the receivers) decode a corresponding number of the payload message symbols (see paragraph [0111], herein this detection and time location of the first/single communication frames in the timely separated bursts enable the receiver to efficiently process and decode the data encoded in the communication frames of the burst while without requiring re-transmission of communication frames). 

As per claim 3:
Rainish teaches that wherein the one or more links includes at least one transceiver implemented as part of a satellite (see paragraph [0007], herein Satellite communication it often used for broadcast transmissions, distribution and contribution links, cellular and Internet connection backhaul traffic, and/or for many other communication purposes. According to the conventional satellite communication techniques, a large part of the communication traffic transferred via satellites, is communicated over continuous transmission channel/link, in which non information coded transmission signals are transmitted in the time gaps between information coded transmission section of the transmitted signals). 

As per claim 4:
Rainish teaches that wherein the communication frame includes a superframe header consisting of extended header field symbols and protection level indication symbols, and wherein the sequence of N symbols is included in the protection level indication symbols (see paragraphs [0121], herein A VL-SNR frame of the DVB-S2X protocol may include code word (UW) in the form of a VL-SNR header which contains 900 symbols (there could be different sequences of this code word), paragraph [0122] A super frame of the DVB-S2X protocol may include SOSF (Start Of Super-Frame) code word (UW) in which contains 270 symbols (there could be different sequences of this code word), and Fig. 5B). 

As per claim 5:
Rainish teaches that wherein the communication frame includes a superframe header consisting of L symbols that consists of a first segment of L-N symbols and a second segment of N symbols, and wherein the encoded information is included in the second segment of symbols (see paragraph [0098], herein In such implementations the transmission channel signal encoder 330, may be adapted to generate, for each transmitted beam, complete super frame(s) of a predetermined fixed duration(s) while encoding therein the communication data frames that should be included in the beam and in case there is not enough data (not enough communication data frames) to fill an entire supper frame(s), further pad the rest of supper frame(s) with dummy symbols. In turn, in this mode the transmitter 340 transmits the super frames (padded or not) in their respective beams). 

As per claim 6:
Rainish teaches that wherein L is 720, and wherein N is 216 (see paragraph [0050], herein A dummy frame is a relatively short frame (having a length of between 3330 to 3510 symbols), which comprises a header of 90 or 180 symbols, and 3240 pre-determined symbols instead of data). 

As per claim 7:
Rainish teaches that wherein the encoded information includes a mapping of a plurality of SNR ranges to a corresponding number of payload header symbols (see paragraph [0118], herein a complete header, 90 to 180 symbols which contain an encoding of some frame information. If this information is pre-configured or otherwise know to the receiver, it may serve as a UW. [0121] A VL-SNR frame of the DVB-S2X protocol may include code word (UW) in the form of a VL-SNR header which contains 900 symbols (there could be different sequences of this code word).

As per claim 9:
Rainish teaches that wherein the information encoded in the sequence of N symbols consists of two bits of information (see paragraph [0068], herein during the recess time slots no signals pertaining to the respective communication channel are encoded/transmitted by modules 330 and/or 340, or possibly in some cases only a residual signal (e.g. which includes only headers and pilots comprising predetermined code words) with significantly reduced power is transmitted (e.g. which average power is reduced for example to not more than 0.1% of the power of the signal in the transmission time slots) at least as compared to the power of the signal transmission during the transmission time slots. This is possible because headers and pilots (which typically encode sequences including at least one of certain predetermined/known key-words and which may therefore be detercted by convolution with the keywords) can be detected with SNR as low as -2 dB, if, for example, a DVB-S2 waveform is used). 

As per claim 11:
Rainish teaches that generating the four possible sequences of length N (see paragraph [0023], herein generate a sequence of communication frames to be sequentially transmitted over the communication channel (each communication frame including a header portion and a data payload portion). 

As per claim 12:
Rainish teaches that wherein the generating includes applying a transform to each of the four sequences of length N, wherein the same transform is applied to each of the four sequences of length N (see paragraph [0116], herein the receiving channel may include any one or more of the following modules, which may be implemented as analogue and/or digital modules: signal mixers and/or down-converters (e.g. for applying frequency shift/transform to the signal, such as reducing the signal frequency to the baseband) and/or bandpass filters), and wherein the transform includes one or more of: permutation, and exclusive-or with a binary sequence of length N (see paragraph [0142], herein the carrier frequency analyzer module 230 is configured and operable for transforming the time frame portion of the received signal to generate (simultaneously) carrier-data which includes a plurality of carrier-data-pieces associated with each possible carrier frequency of the plurality of possible carrier frequencies of the received signal). 

As per claim 13:
Rainish teaches that wherein the communication frame is a superframe compliant with Digital Video Broadcasting-Satellite-Second Generation Extensions (DVB-S2X) standard  (see paragraph [0017], herein conventional satellite communication techniques, such as DVB-S2 and DVB-S2X standards, generally use the continuous communication mode). 

As per claim 14:
see abstract, and paragraph [0007], herein Satellite communication it often used for broadcast transmissions, distribution and contribution links, cellular and Internet connection backhaul traffic, and/or for many other communication purposes, and Fig. 4C): a transceiver configured to transmit a communication frame comprising a sequence of N symbols, ensuing payload header symbols, and ensuing payload message symbols (see paragraph [0018], herein In this regard it should be noted that the term communication frame is used herein to designate a section (time portion) of a transmitted (EM) signal including a header part (typically encoding data indicative of at least the parameters of the physical layer of the communication) and a data payload part, in which the actual data that should be communicated to the receiver is encoded, and Fig. 5B), wherein the sequence of N symbols encodes information in accordance with signal-to-noise ratio (SNR) associated with the communication frame (see paragraph [0068], herein headers and pilots (which typically encode sequences including at least one of certain predetermined/known key-words and which may therefore be detercted by convolution with the keywords) can be detected with SNR as low as -2 dB, if, for example, a DVB-S2 waveform is used. This is as opposed to data payload portions of the signal, which generally encode un-known symbol sequences pertaining to un-known data, and therefore require much higher SNRs, as high as 30 dB, in order to be received accurately and reliably), and wherein the sequence of N symbols is selected from a set of four possible sequences of length N (see paragraph [0051], herein, A dummy frame is a relatively short frame (having a length of between 3330 to 3510 symbols), which comprises a header of 90 or 180 symbols, and 3240 pre-determined symbols instead of data).
see paragraph [0112], two bits of information may be carried by choosing among four different termination sequences (e.g., termination sequences [0 0 0 0 0 0], [1 1 1 0 0 0], [0 0 0 1 1 1] or [1 1 1 1 1 1]). In addition, the termination sequences may be chosen to maximize a Hamming distance between resultant codewords).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the communication system of Rainish with the teachings of Ghosh by including the set of four possible sequences of length N are selected such that the minimum Hamming distance of the four possible sequences of length N is maximized.
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, because one of ordinary skill in the art would have recognized the set of four possible sequences of length N are selected such that the minimum Hamming distance of the four possible sequences of length N is maximized would have improved reception of subsequent data transmissions.

As per claim 15:
Rainish teaches that wherein the encoded information is indicative of a number of the payload header symbols (see paragraph [0080], herein the transmission channel signal encoder 330 may be configured and operable for introducing recess header data sequences H and/or pilot sequences P in to the recess time slots (at the beginning and/or middle thereof) in every case where total time is duration of the recess time slots exceed this predetermined threshold. Optionally, the recess header data sequences H and/or pilot sequences sequence P may be encoded with predetermined code words identifiable by the receivers) necessary to decode a corresponding number of the payload message symbols (see paragraph [0111], herein this detection and time location of the first/single communication frames in the timely separated bursts enable the receiver to efficiently process and decode the data encoded in the communication frames of the burst while without requiring re-transmission of communication frames).

As per claim 16:
Rainish teaches that wherein the transceiver is implemented in a satellite (see paragraph [0007], herein Satellite communication it often used for broadcast transmissions, distribution and contribution links, cellular and Internet connection backhaul traffic, and/or for many other communication purposes. According to the conventional satellite communication techniques, a large part of the communication traffic transferred via satellites, is communicated over continuous transmission channel/link, in which non information coded transmission signals are transmitted in the time gaps between information coded transmission section of the transmitted signals). 

As per claim 17:
Rainish substantially teaches or discloses a method for communicating in one or more links of a communication network, the method comprising (see abstract, and paragraph [0007], herein Satellite communication it often used for broadcast transmissions, distribution and contribution links, cellular and Internet connection backhaul traffic, and/or for many other communication purposes, and Fig. 4C): transmitting a communication frame that comprises a see paragraph [0018], herein In this regard it should be noted that the term communication frame is used herein to designate a section (time portion) of a transmitted (EM) signal including a header part (typically encoding data indicative of at least the parameters of the physical layer of the communication) and a data payload part, in which the actual data that should be communicated to the receiver is encoded, and Fig. 5B), wherein the sequence of N symbols encodes information in accordance with signal-to-noise ratio (SNR) associated with the communication frame (see paragraph [0068], herein headers and pilots (which typically encode sequences including at least one of certain predetermined/known key-words and which may therefore be detercted by convolution with the keywords) can be detected with SNR as low as -2 dB, if, for example, a DVB-S2 waveform is used. This is as opposed to data payload portions of the signal, which generally encode un-known symbol sequences pertaining to un-known data, and therefore require much higher SNRs, as high as 30 dB, in order to be received accurately and reliably), and is indicative of a repetition factor to be applied to the blocks of payload header symbols, in each communication sub-frame see paragraph [0080], herein the transmission channel signal encoder 330 may be configured and operable for introducing recess header data sequences H and/or pilot sequences P in to the recess time slots (at the beginning and/or middle thereof) in every case where total time is duration of the recess time slots exceed this predetermined threshold. Optionally, the recess header data sequences H and/or pilot sequences sequence P may be encoded with predetermined code words identifiable by the receivers), necessary to decode a corresponding number of the blocks of the payload message symbols (see paragraph [0111], herein this detection and time location of the first/single communication frames in the timely separated bursts enable the receiver to efficiently process and decode the data encoded in the communication frames of the burst while without requiring re-transmission of communication frames),  and wherein the sequence of N symbols is selected from a set of four possible sequences of length N (see paragraph [0051], herein, A dummy frame is a relatively short frame (having a length of between 3330 to 3510 symbols), which comprises a header of 90 or 180 symbols, and 3240 pre-determined symbols instead of data).
However, Ghosh in analogous art teaches wherein the set of four possible sequences of length N are selected such that the minimum Hamming distance of the four possible sequences of length N is maximized (see paragraph [0112], two bits of information may be carried by choosing among four different termination sequences (e.g., termination sequences [0 0 0 0 0 0], [1 1 1 0 0 0], [0 0 0 1 1 1] or [1 1 1 1 1 1]). In addition, the termination sequences may be chosen to maximize a Hamming distance between resultant codewords).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the communication system of Rainish with the teachings of Ghosh by including the set of four possible sequences of length N are selected such that the minimum Hamming distance of the four possible sequences of length N is maximized.
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, because one of ordinary skill in the art would have recognized the set of four possible sequences of length N are selected such that the minimum Hamming distance of the four possible sequences of length N is maximized would have improved reception of subsequent data transmissions.

As per claim 18:
Rainish substantially teaches or discloses a method for communicating in one or more links of a communication network, the method comprising (see abstract, and paragraph [0007], herein Satellite communication it often used for broadcast transmissions, distribution and contribution links, cellular and Internet connection backhaul traffic, and/or for many other communication purposes, and Fig. 4C): receiving a communication frame comprising a sequence of N symbols, ensuing payload header symbols, and ensuing payload message symbols (see paragraph [0018], herein In this regard it should be noted that the term communication frame is used herein to designate a section (time portion) of a transmitted (EM) signal including a header part (typically encoding data indicative of at least the parameters of the physical layer of the communication) and a data payload part, in which the actual data that should be communicated to the receiver is encoded, and Fig. 5B), wherein the sequence of N symbols encodes information in accordance with signal-to-noise ratio (SNR) associated with the communication frame (see paragraph [0068], herein headers and pilots (which typically encode sequences including at least one of certain predetermined/known key-words and which may therefore be detercted by convolution with the keywords) can be detected with SNR as low as -2 dB, if, for example, a DVB-S2 waveform is used. This is as opposed to data payload portions of the signal, which generally encode un-known symbol sequences pertaining to un-known data, and therefore require much higher SNRs, as high as 30 dB, in order to be received accurately and reliably), and wherein the sequence of N symbols is selected from a set of four possible sequences of length N (see paragraph [0051], herein, A dummy frame is a relatively short frame (having a length of between 3330 to 3510 symbols), which comprises a header of 90 or 180 symbols, and 3240 pre-determined symbols instead of data).
see paragraph [0112], two bits of information may be carried by choosing among four different termination sequences (e.g., termination sequences [0 0 0 0 0 0], [1 1 1 0 0 0], [0 0 0 1 1 1] or [1 1 1 1 1 1]). In addition, the termination sequences may be chosen to maximize a Hamming distance between resultant codewords).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the communication system of Rainish with the teachings of Ghosh by including the set of four possible sequences of length N are selected such that the minimum Hamming distance of the four possible sequences of length N is maximized.
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, because one of ordinary skill in the art would have recognized the set of four possible sequences of length N are selected such that the minimum Hamming distance of the four possible sequences of length N is maximized would have improved reception of subsequent data transmissions.

As per claim 19:
Rainish teaches that wherein the encoded information is indicative of a number of the payload header symbols (see paragraph [0080], herein the transmission channel signal encoder 330 may be configured and operable for introducing recess header data sequences H and/or pilot sequences P in to the recess time slots (at the beginning and/or middle thereof) in every case where total time is duration of the recess time slots exceed this predetermined threshold. Optionally, the recess header data sequences H and/or pilot sequences sequence P may be encoded with predetermined code words identifiable by the receivers) necessary to decode a corresponding number of the payload message symbols (see paragraph [0111], herein this detection and time location of the first/single communication frames in the timely separated bursts enable the receiver to efficiently process and decode the data encoded in the communication frames of the burst while without requiring re-transmission of communication frames).

Allowable Subject Matter
9.	Claims 8 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
                         
Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSMAN ALSHACK whose telephone number is (571)272-2069. The examiner can normally be reached on MON-FRI 8:30 AM-5:00 PM EST, also please fax interview request to (571) 273- 2069. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALBERT DECADY can be reached on 5712723819.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about 

/OSMAN M ALSHACK/Examiner, Art Unit 2112                                                                                                                                                                                                        

/ALBERT DECADY/Supervisory Patent Examiner, Art Unit 2112